[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT          FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                                                      APRIL 25, 2012
                                            No. 11-13061
                                                                        JOHN LEY
                                        Non-Argument Calendar
                                                                         CLERK
                                      ________________________

                                D.C. Docket No. 1:10-cv-22951-KMM



JOAN LYONS,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff - Appellant,

                                               versus

MIAMI DADE COUNTY FIRE RESCUE DEPARTMENT,
MIAMI DADE COUNTY,
Governmental Entities,

llllllllllllllllllllllllllllllllllllllll                       Defendants - Appellees.
                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                           (April 25, 2012)

Before WILSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Joan Lyons appeals the summary judgment in favor of Miami-Dade County

and against her complaint of unlawful retaliation and discrimination under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with

Disabilities Act, id. § 12101 et seq., and the Florida Civil Rights Act, Fla. Stat. §

760.10. Lyons argues that she was prejudiced by the denial of her motions to

amend the scheduling order and to defer consideration of the motion of the County

for summary judgment. Lyons also argues that the County retaliated against her

for filing complaints with the Equal Employment Opportunity Commission and the

Internal Affairs office and that the County violated the Disabilities Act by

requesting that she submit to a medical examination. We affirm.

      The district court did not abuse its discretion when it denied Lyons’s

motions to amend the scheduling order and to defer consideration of the motion for

summary judgment. Lyons sought additional time purportedly to conduct

discovery, but Lyons had been dilatory in preparing for trial. Lyons’s counsel of

eight months withdrew based on Lyons’s refusal to “fulfill . . . obligations” or to

communicate with him. After counsel withdrew and before Lyons filed her

motions, Lyons failed to comply with an order to notify the district court whether

she would proceed pro se or retain new counsel; she twice failed to appear for a

deposition; and she neglected to hire new counsel until after the deadline for

                                           2
discovery and pre-trial pleadings had expired and after the County had moved for

summary judgment. Lyons failed to establish that there was “good cause” to

amend the scheduling order, Fed. R. Civ. P. 16(b)(4), or that her circumstances

warranted that the district court defer consideration of the motion for summary

judgment, see Wright v. Revere Copper and Brass Inc., 836 F.2d 505, 507 n.4

(11th Cir. 1988).

       Even if we assume, as the district court did, that Lyons proved a prima facie

case of retaliation, Lyons failed to prove that the legitimate reason proffered for her

termination was pretextual. See Brown v. Ala. Dep’t of Transp., 597 F.3d 1160,

1181–82 (11th Cir. 2010); Holly v. Clairson Indus., LLC, 492 F.3d 1247, 1255

(11th Cir. 2007). The County presented evidence that Lyons was terminated for

insubordination after she refused to comply with an order to provide medical

information in an evaluation to determine her fitness to resume work. Lyons

argues that the “reason[] proffered . . . for [her] termination . . . [is] rife with errors

and inconsistencies,” but the County introduced the testimony of Dr. Dasalia Soto

that she could not evaluate Lyons’s fitness for duty because Lyons had refused to

execute a release to grant access to her medical history. Lyons conceded in her

response to the motion for summary judgment that she had refused to execute the

release. Lyons failed to present evidence that would create a genuine issue of


                                             3
material fact about whether the reason for her termination was discriminatory or

unworthy of credence. See Rioux v. City of Atlanta, Ga., 520 F.3d 1269, 1278

(11th Cir. 2008).

      Lyons also failed to establish a prima facie case of discrimination under the

Disabilities Act. Under the Act, a covered employer may not require a medical

examination or make medical inquiries regarding an employee’s disability “unless

such examination or inquiry is shown to be job-related and consistent with

business necessity.” 42 U.S.C. § 12112(d)(4)(A). The County had reason to

question Lyons’s fitness to work as a fire code inspector. In 2005, Lyons was

injured on the job and suffered a herniated disk and dislocated vertebrae, after

which she required periodic reassignments to light duty and obtained a medical

leave of absence between December 1, 2006, and July 13, 2007, for “urgent

medical care.” The order to undergo a fitness evaluation was indisputably related

to a legitimate concern of the County about whether Lyons could perform her job-

related duties.

      We AFFIRM the summary judgment in favor of the County.




                                          4